 Case 2:20-cv-13189-DML-DRG ECF No. 5, PageID.13 Filed 12/14/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CALVIN F. ROBINSON,

                       Plaintiff,                            Case Number: 20-13189
                                                             Honorable David M. Lawson
v.

GENESEE COUNTY JAIL,

                  Defendant.
____________________________________/

                  ORDER GRANTING APPLICATION TO PROCEED IN
                   FORMA PAUPERIS AND DISMISSING COMPLAINT

       This matter is before the Court on plaintiff Calvin F. Robinson’s application to proceed in

forma pauperis. The plaintiff alleges that he was verbally abused and unlawfully detained by

Genesee County Jail supervisors and brings a claim against the jail for false imprisonment under

42 U.S.C. § 1983. Robinson’s affidavit indicates that he qualifies for waiver of the prepayment of

the filing fee. However, before the case can go forward, the complaint must be screened for

colorable merit, since the case was filed by a litigant proceeding in forma pauperis. 28 U.S.C. §

1915(e)(2). Because the complaint does not allege facts that state a plausible claim against the

defendant, the Court will dismiss it.

       Robinson alleges that he was arrested, booked, and detained at the Genesee County Jail on

March 24, 2020. He says that the following day, he asked to speak with a supervisor but repeatedly

was “verbally assaulted” by the jail deputies. He contends that he then was placed in a safety cell

for a while and was detained unlawfully for over thirty days. The target of his complaint is the

Genesee County Jail.

       When, as here, a plaintiff has asked the Court to waive fees and costs because he cannot

afford to pay them, the Court has an obligation to screen the case for merit and dismiss the case if
 Case 2:20-cv-13189-DML-DRG ECF No. 5, PageID.14 Filed 12/14/20 Page 2 of 5




it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B).

       A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992). “A complaint

lacks an arguable basis in law or fact if it . . . is based on legal theories that are indisputably

meritless.” Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke, 490 U.S. at 327-

28). Dismissal on the Court’s initiative is appropriate if the complaint lacks an arguable basis

when filed. Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

       Although the complaint of a litigant proceeding without a lawyer must be construed

liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), “[t]he leniency granted to pro se [litigants]

. . . is not boundless.” Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004). The screening

mandated by Congress in section 1915(e)(2) includes the obligation to dismiss civil complaints

filed by prospective pro se filers if they “fail[] to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

       To avoid dismissal, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       As noted, Robinson bases his claim on 42 U.S.C. § 1983, which provides a vehicle for

individuals to seek redress in court for violations of rights secured by the Constitution and laws of



                                                 -2-
 Case 2:20-cv-13189-DML-DRG ECF No. 5, PageID.15 Filed 12/14/20 Page 3 of 5




the United States. To state a claim under that section, “a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Dominguez v. Corr.

Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Parma Heights, 437 F.3d

527, 533 (6th Cir. 2006)).

       Section 1983 imposes liability on any “person” who violates an individual’s federal

constitutional or statutory rights. Although the named defendant is the Genesee County Jail, it is

well-settled under Michigan law that county jails and sheriff’s departments are not legal entities

amenable to suit under 42 U.S.C. § 1983. Vine v. Cty. of Ingham, 884 F. Supp. 1153, 1158 (W.D.

Mich. 1995) (citations omitted); see also Petty v. County of Franklin, Ohio, et al., 478 F.3d 341,

347 (6th Cir. 2007), abrogation on other grounds recognized by Bailey v. City of Ann Arbor, 860

F.3d 382, 389 (6th Cir. 2017) (county sheriff's department is not a “person” subject to liability

under § 1983). Construing the complaint liberally, however, the Court will assume that Robinson

intends to sue Genesee County.

       Local governmental entities, like Genesee County, cannot be held liable under section 1983

solely for the acts of their agents; they are accountable under that statute for their own conduct.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that “a municipality cannot be

held liable [under section 1983] solely because it employs a tortfeasor — or, in other words, a

municipality cannot be held liable under § 1983 on a respondeat superior theory”). The plaintiff,

therefore, must point to an official policy, custom, or practice of that jail as the source of the

constitutional violation. Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005). And he must

allege facts that show a causal connection between the policy and the injury. Bd. of Cty. Comm’rs

v. Brown, 520 U.S. 397, 404 (1997); Heyerman v. Cty. of Calhoun, 680 F.3d 642, 648 (6th Cir.



                                                -3-
 Case 2:20-cv-13189-DML-DRG ECF No. 5, PageID.16 Filed 12/14/20 Page 4 of 5




2012). “A plaintiff can make a showing of an illegal policy or custom by demonstrating one of the

following: (1) the existence of an illegal official policy or legislative enactment; (2) that an official

with final decision making authority ratified illegal actions; (3) the existence of a policy of

inadequate training or supervision; or (4) the existence of a custom of tolerance or acquiescence

of federal rights violations.” Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013).

        Robinson has not stated a plausible claim against Genesee County because his allegations

focus exclusively on his interactions with individual jail guards, not the county itself. Monell, 436

U.S. at 691. He alleges no facts that demonstrate any illegal policies, ratification of unlawful

conduct by county officials, inadequate training, or the existence of a custom of acquiescence of

federal rights violations. Burgess, 735 F.3d at 478.

        Moreover, even if the complaint were filed against the individual officers, it fails to state a

claim upon which relief may be granted. Federal courts have recognized that claims for false arrest

or detention are cognizable under the Fourth Amendment (as applied to states through the

Fourteenth Amendment, New Jersey v. T.L.O., 469 U.S. 325, 334 (1985)), which prohibits

“unreasonable searches and seizures.” U.S. Const. Amend. IV. However, “a false arrest claim

under federal law requires a plaintiff to prove that the arresting officer lacked probable cause to

arrest the plaintiff.” Voyticky v. Village of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005). Here,

the plaintiff alleges that he was improperly held in a safety cell after having a verbal altercation

with deputies and that he was detained unlawfully for over thirty days. However, the complaint

does not provide any reason for why his detention was unlawful or why the arresting officers,

whoever they were, lacked probable cause. And, common decency aside, there is no constitutional

or statutory provision that prevents jail employees from acting rudely or treating inmates with




                                                  -4-
 Case 2:20-cv-13189-DML-DRG ECF No. 5, PageID.17 Filed 12/14/20 Page 5 of 5




disrespect. Even with a generous read, the complaint fails to state a claim on which relief may be

granted and must be dismissed. 28 U.S.C. § 1915(e)(2)(B)(ii).

       Accordingly, it is ORDERED that the plaintiff’s application to proceed in forma pauperis

(ECF No. 2) is GRANTED.

       It is further ORDERED that the plaintiff’s complaint is DISMISSED WITH

PREJUDICE.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: December 14, 2020




                                               -5-
